Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                           

Specification
The disclosure is objected to because of the following informalities: typo in par.  29: “cute.”  
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koike et al (9173346).

 “However, it may be possible to use a hybrid vehicle in which an engine (internal-combustion engine) is installed, and the driving wheel unit is driven by driving force of the engine or electric power from an electric generator rotated by driving force of the engine.”

1. A hybrid mower comprising: 
a chassis coupled to a body, the chassis having a plurality of wheels (2a, 2b) coupled to a steering assembly for navigating directional control (fig 1); 

a mower deck housing at least one rotatable blade for cutting undesired undergrowth during operation (col. 6, ln 64-66); and 
an electric blade control system comprising: 
an electronic control unit for enabling the at least one rotatable blade during operation (; 
at least one direct current motor (col. 7, ln 29-31) positioned about said mower deck and the direct current motor is in communication with the electronic control unit (5); and 
the at least one direct current motor having a motor shaft coupled to said at least one rotatable blade (col. 8, ln 1-6). 

2. The hybrid mower of claim 1 wherein said at least one direct current motor shaft includes a longitudinal axis and the rotation of said at least one rotatable blade forms a cutting plane during rotation that is transverse to said longitudinal axis (fig 4). 

3. The hybrid mower of claim 1 wherein said at least one direct current motor shaft includes a longitudinal axis and the rotation of said at least one rotatable blade forms a cutting plane during rotation that is perpendicular to said longitudinal axis (fig 4). 



5. The hybrid mower of claim 1 wherein said an electric blade control system further comprises an alternator for providing power to at least one battery (inverter 4). 

6. The hybrid mower of claim 1 wherein said an electric blade control system further comprises a dedicated battery for supplying power to said at least one direct current motor (20). 
7. The hybrid mower of claim 1 wherein the electronic control unit is in communication with one or more sensors that measure a measured RPM of the at least one rotatable blade (91a-c). 

8. The hybrid mower of claim 7 wherein the electronic control unit alters an amount of current that is supplied to the at least one direct current motor based upon the current RPM of the at least one rotatable blade (col. 8, ln 37-48; col. 9, ln 24-60). 

9. The hybrid mower of claim 1 wherein a battery provides a first current flow rate to the at least one direct current motor, wherein the first current flow, absent a force over a force threshold, causes the at least one direct current motor to operate at a first RPM, wherein the first RPM is a function of the first current flow rate (col. 9, ln 51-58; col. 10, ln 13-63; col 11). 



11. The hybrid mower of claim 10 wherein responsive to the at least one rotatable blade encountering the force over the force threshold, which causes the at least one direct current motor to operate at a second RPM as measured by the at least one sensor, wherein the second RPM is lower than the first RPM, the electronic control unit increases an amount of current that is supplied to the at least one direct current motor until the direct current motor is rotating at the first RPM (col. 9, ln 24-60). 
12. The hybrid mower of claim 10 wherein responsive the at least one direct current motor operating at a third RPM as measured by the at least one sensor, wherein the third RPM is higher than the first RPM, the electronic control unit decreases an amount of current that is supplied to the at least one direct current motor until the direct current motor is rotating at the first RPM (col. 9, ln 57-60). 

13. The hybrid mower of claim 10 wherein said electric blade control system further comprises a motor speed throttle that operates the speed of the at least one direct current motors independently from a speed of the internal combustion engine (col. 12, ln 20-29). 

The following are already addressed above, unless otherwise noted:



15. The hybrid mower replacement unit of claim 14 wherein said electronic control unit further controls the acceleration and deceleration of said at least one direct current motor. 
16. The hybrid mower replacement unit of claim 14 wherein the electronic control unit alters an amount of current that is supplied to the at least one direct current motor based upon the current RPM of the at least one rotatable blade. 
17. The hybrid mower replacement unit of claim 14 wherein the electronic control unit is for controlling a power supply comprising a dedicated battery for supplying power to said at least one direct current motor. 
18. The hybrid mower replacement unit of claim 14 further comprising one or more sensors that measure a current RPM of the motor shaft and one or more sensors for monitoring the power unit 
19. The hybrid mower replacement unit of claim 14 wherein said at least one direct current motor shaft includes a longitudinal axis, wherein when attached the rotation of said at least one rotatable blade forms a cutting plane during rotation that is transverse to said longitudinal axis. 

The following is already addressed above and inherent in view of the apparatus; it is noted that in col. 12, ln 20-29, teaches  replacing / using a wheel drive by a combustion engine, and a blade(s) drive by an electric motor(s) power supplied by a battery unit and generator.
20. A method installing of hybrid mower replacement unit for into a mower, the method comprising: removing an existing gas powered mower unit from a deck of a mower and removing at least one existing rotatable blade from the existing gas powered mower; installing a hybrid mower replacement unit comprising: installing at least one direct current motor having a motor shaft at least one of underneath or through the deck; installing at least one of an electronic control unit having a blade monitoring system and the blade monitoring system onto an existing electronic control unit of the mower; coupling at least one of a power supply and a power unit to the at least one direct current motor via the electronic control unit, wherein the electronic control unit controls a current flow to the at least one direct current motor; and installing one or more sensors to monitor a RPM of the motor shaft and one or more sensors for monitoring the power unit output; attaching the at least one existing rotatable blade to respective motor shafts of the one or more direct current motors. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Eavenson teaches a DC motor (50) for driving the blade, the wheel drive motor is a combustion engine (114); 
in col. 9, ln 41-67, col. 10, ln 1-5, teaches the hybrid mower can be installed by replacing engine/motor, the power unit / supply can be any known in the art: batteries, etc..

Bejcek et al (9968031) teaches a control unit (200) in communication with a DC motor for driving the mower blades, an alternator or battery (par. 6-7, 9), a combustion engine, wheel drive assembly (par. 6). 

Hauser et al (8450953) teaches a control system, deck controller 24/82 & sensors 22, for a mower blade (col. 3, ln 16-48, col. 4, ln 4-25 & 46-58); the deck controller controls DC motors (col. 5, ln 37-45; col. 7, ln 33-51; fig 7-10).

Reimers et al (5794422) teaches an internal combustion engine (29/192), steering wheels (73), power unit / supply (battery 84/246, generator 31 & alternator 114), blade/cutter DC motors (82), controller / voltage regulator (col. 8, ln 23-47; col. 21, ln 50-67, col. 22, ln 1-15).

Gust (7610975) teaches a combustion engine (40) & alternator (42) for generating electrical power, steering wheels (14), cutting blade (30) DC drive motors (36), a battery pack (44), cutting unit drive motors having an electronic controller (60), which can control the blade motor RPM (col. 6, ln 8-67), including a sensor / monitoring means (col. 9, ln 44-64.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ARPAD FABIAN-KOVACS/Primary Examiner, Art Unit 3671